PER CURIAM.
The petitioner, Abbe, is the owner of two buildings in Brooklyn. On May 16, 1908, be brought an action in the state court to recover damages against the trustee of the bankrupt for alleged trespass upon his property. On June 22, 1908, the bankruptcy court on petition of the trustee issued an injunction restraining the further prosecution of the action in the *1020state court. Abbe duly filed a petition to revise this order. The principles of law governing the case at bar have been several times before this court and need not be again discussed. In re Russell & Birkett, 101 Fed. 248, 41 C. C. A. 323; Matter of Kanter, 121 Fed. 984, 58 C. C. A. 260; Matter of Spitzer, 130 Fed. 879, 66 C. C. A. 35; Matter of Mertens, 147 Fed. 182, 77 C. C. A. 478; Matter of De Kalb & Berger (filed Nov. 18, 1908) 165 Fed. 895. The order is reversed.